Citation Nr: 0737425	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-41 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nerve damage due to 
service-connected postoperative residuals of a left inguinal 
hernia repair.  

2.  Entitlement to an initial rating for residuals of a left 
inguinal hernia repair, other than a postoperative scar, in 
excess of 10 percent.  

3.  Entitlement to an increased rating for a scar as a 
postoperative residual of a left inguinal hernia repair, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1986 to August 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  

Historically, the veteran was notified by letter of March 6, 
2002, of a rating decision that month which, in pertinent 
part, granted service connection for a left inguinal 
herniorrhaphy scar and assigned an initial noncompensable 
disability evaluation effective July 2, 2001 (date of 
original postservice claim).  The veteran did not appeal that 
decision.  Later, a July 2002 rating decision confirmed and 
continued that noncompensable disability rating.  

A January 2003 rating decision denied service connection for 
a left groin disability with hydrocele.  

A March 2003 rating decision granted service connection for 
residuals of left inguinal hernia surgery and assigned an 
initial 10 percent disability rating, effective July 2, 2001.  
This grant included the 10 percent rating previously assigned 
for the service-connected left inguinal herniorrhaphy scar 
(such that the veteran had only one service-connected 
disability).  

The veteran testified at a June 2004 hearing before a 
Decision Review Officer and a transcript of that hearing is 
on file.  

An October 2004 rating decision granted a temporary total 
rating based on need for convalescence from June 6, 2003, 
until August 1, 2003.  

A March 2004 rating decision confirmed and continued the 10 
percent rating for residuals of a recurrent left inguinal 
hernia but granted a separate 10 percent rating for scars, as 
residuals of left inguinal hernia repairs, effective June 6, 
2003; and denied service connection for nerve damage, noting 
that the complaints of groin and testicular pain, diagnosed 
as possibly from handling of nerve tissue during surgery or 
from pressure on nerves from increasing scar tissue, were 
symptoms used to support the 10 percent rating for residuals 
of a recurrent left inguinal hernia.  

The veteran testified in April 2005 at a videoconference, in 
lieu of a travel Board hearing, before the undersigned 
Veterans Law Judge.  A transcript of that hearing is on file.  
Submitted at that hearing was additional evidence, together 
with a waiver of initial consideration of that evidence by 
the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

At a June 2004 RO hearing before a Decision Review Officer 
(DRO) the veteran testified that after his inservice inguinal 
hernia repair he had pain in the groin, testicle, abdomen, 
and back.  As a result he had a second hernia repair.  Page 1 
of the transcript of that hearing.  He now had pain 
throughout the abdominal area as well as in the groin and at 
the surgical site.  The pain was of such severity that he had 
to take medication to control it but had constipation as a 
side effect.  His residual scarring was not tender to touch.  
Page 2.  He had numbness and pain at the surgical site.  It 
impaired his sexual activity and he could no longer perform a 
sit-up or any lower body exercises.  At work he had to walk 
all day and this exertion put pressure at the surgical site.  
Page 3.  Without medication, his pain was about eight or nine 
on a scale of ten but with the medication it was probably 
about five.  It was a dull and aching but constant pain.  
Page 4.  He could not run but might be able to jog if he wore 
a tight jock strap.  He had never been given a truss or 
support.  In the past he had worn a back brace but it didn't 
do any good and had put pressure on his abdomen.  As to nerve 
damage, he could not feel anything on the top lay of skin at 
the surgical site but underneath it he had a lot of pain.  He 
did not know if it was from the scar tissue or from interior 
nerve damage.  Page 5.  The pain went down into his groin 
area, to the cords that led to his testes.  He had greater 
pain after having sexual relations.  Page 6.  The DRO pointed 
out that a 10 percent rating was the maximum rating for 
impairment of the ilioinguinal nerve and encompassed severe 
impairment.  The DRO further stated that the veteran was 
"service connected for whatever nerve problems you're having 
from that scar."  The veteran stated that his hernia was not 
small because if it had been he would not have needed 
surgery; rather, it could have been supported by a truss or 
belt.  Page 6.  He was of the opinion that the hernia was 
large, so much so as to have required surgery.  The DRO 
pointed out that it was the residuals of the surgery that was 
now being evaluated and not the original disability requiring 
the surgery.  The veteran testified that he was no longer as 
active as he was prior to the surgery.  Page 8.  

At the April 2005 videoconference the veteran's 
representative stated that VA outpatient treatment records 
submitted at the hearing proved that the veteran was taking 
medication for relief of pain, including Hydrocortisone.  
Also, a memorandum from his supervisor was submitted 
verifying the extensive sick leave that the veteran had had 
to take (in the amount of 38.75 hours from September 28, 
2004, to the time of the memorandum on March 28, 2005).  Page 
2 of the transcript of that hearing.  The veteran testified 
that all of this leave was taken due to his hernia.  He 
continued to have a dull and aching but constant pain beneath 
the skin that occurred when walking or bending and which 
extended into his groin and thighs.  Page 3.  He could not 
work for more than four days without having to take time off 
from work.  He drove a truck that was like a fork-lift but 
still had to get off the truck and push.  Page 4.  He lost a 
lot of time from work due to pain and having to see 
physicians.  He had had two hernia repairs, the first during 
service and the second after service.  Page 5.  The second 
surgery was to have been laparoscopic but because of scarring 
the second surgery required an open incision.  He had pain 
when walking or bending over.  Page 6.  The pain felt as if 
something was being pulled or torn inside him.  He had four 
different scars.  Some of the scars were numb and his pain 
was underneath the skin (i.e., underneath the scars).  He 
could not tell if the pain was separate from the hernia 
because the pain was in that area and extended into his 
groin.  Page 7.  He had been told to wear a truss but did not 
wear it because it constricted him when working which 
required that he push and pull and then caused more pain.  
Page 8.  The scars were from 5 to 6 inches in length and 
about one-quarter inch wide.  One of the scars, near his 
umbilicus, was starting to become keloid and had irritation 
and itching.  He wore his clothing lower to avoid contact 
with the scars.  Wearing a belt would irritate the scars.  
Page 9.  

The veteran further testified, as to nerve damage, that the 
pain extended into his groin.  The pain had become more 
intense and made it more difficult to function at work.  He 
sometimes had testicular swelling and throbbing, particularly 
after sexual relations.  Page 10.  He also had pain after 
walking all day at work.  In the past he had worn a back 
brace for about six months to support his abdominal area but 
he had stopped because his physician told him that it would 
weaken his back.  Page 11.  His physicians had recommended 
further treatment and he was scheduled to be seen in the 
surgery clinic to determine if he had another hernia and it 
had been proposed that he go to a pain management clinic to 
determine the origin of the pain and whether cortisone 
injections would provide relief.  He had not previously had 
cortisone injections.  Page 12.  With respect to nerve 
damage, he had numbness of the surgical scars.  When he 
rubbed his hand on top of the scars, the skin was numb and 
without any burning sensation.  He did not have numbness in 
any other areas; rather, the numbness was localized to the 
scars.  Page 13.  The service representative pointed out that 
the veteran also had testicular pain due to handling of the 
nerve during surgery.  The veteran testified that he had pain 
in his whole groin area and had difficulty maintaining an 
erection.  At one point, he had been prescribed Viagra.  
After sexual relations, his groin became swollen and he had 
pain in his spermatic tubes.  He believed that a mesh had 
been installed at the time of this first hernia repair.  Page 
14.  

On VA examination in January 2004 the examiner noted that the 
veteran had had a recurrence of his left inguinal hernia 
(requiring additional surgery on a VA outpatient basis) and 
now complained of pain in the area of the scar and some 
numbness with problems related to his employment.  It was 
noted that postoperative complications of an inguinal hernia 
could include pain in the groin and also in the testicle, 
possibly from handling of a nerve during surgery or from 
pressure on nerves from increasing scar tissue.  The veteran 
had subjective complaints of pain but no apparent limitation 
of function involving the left hip or left lower extremity.  

However, from the veteran's testimony it is clear that he 
asserts that he now has impairment of the ilioinguinal nerve 
which has caused erectile dysfunction.  This was not a 
complaint which he related at the time of the January 2004 VA 
examination and, so, was not addressed by that examiner.  
Moreover, he has not been afforded a neurology examination.  
Accordingly, further development of the case is needed to 
clarify this matter.  

Since the adjudication of the claim for service connection 
for nerve damage due to service-connected postoperative 
residuals of a left inguinal hernia repair may have an impact 
of the evaluations of the service-connected disorders at 
issue, and because the veteran has testified that he has 
sought additional evaluation to determine whether he has had 
a recurrence of his left inguinal hernia, additional 
examinations for the purpose of evaluating the severity of 
the service-connected disorders at issues is required.  

Accordingly, the case is remanded for the following actions: 

1.  Obtain VA treatment records since October 2003 
and associate them with the claim file.  

This should include records of treatment or 
evaluation of the veteran at any pain management 
or surgical clinic.  

2.  Schedule the veteran for a VA neurology 
examination to determine whether the veteran has 
separate and distinct disability due to nerve 
damage, stemming either from VA surgery or 
increased scar tissue.  Specifically, whether it 
is as likely as not that the veteran has 
impairment of the ilioinguinal nerve or erectile 
dysfunction and, if so, whether it is at least as 
likely as not that any such disability is related 
to either any surgery for his left inguinal hernia 
or increased scar tissue.  

The claims folder must be reviewed by the 
examination and the examiner is asked to report 
that the claims file was reviewed. 

In formulating an opinion, the examiner 
is asked to comment on the clinical 
significance of the veteran's groin and 
testicular pain, in relation to the 
veteran's current residuals of left 
inguinal hernia repairs and residual 
scarring. 

Also, the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

3.  Schedule the veteran for a VA examination to 
determine the current degree of impairment due to 
residuals of left inguinal hernia repairs.  The 
examiner is asked to comment on whether the 
veteran has a recurrence of the hernia, whether it 
is small or large, whether it is reducible, 
whether it is well supported by a belt or truss, 
and whether it is irremediable.  

The claims folder must be reviewed by the 
examination and the examiner is asked to report 
that the claims file was reviewed. 

4.  Schedule the veteran for a VA examination to 
determine the current degree of impairment due to 
residual scarring from left inguinal hernia 
repairs.  The examiner is asked to describe the 
amount of surface area involved and to comment on 
whether the veteran's scars are unstable, 
superficial or deep, i.e., adherent to underlying 
tissue, painful on examination or cause limitation 
of function of any affected part.  

The claims folder must be reviewed by the 
examination and the examiner is asked to report 
that the claims file was reviewed. 

5. After the above development is completed, 
readjudicate the claims considering any additional 
evidence obtained and for which the veteran did 
not waive initial consideration by the RO.  If any 
benefit sought remains denied, furnish the veteran 
and his representative a supplemental statement of 
the case and return the case to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

